On Rehearing.
[En Banc. February 5, 1916.]
Per Curiam.
Being convinced that the opinion heretofore handed down herein is contrary to the rule announced in Malmo v. Washington Rendering & Fertilizing Co., 79 Wash. 534, 140 Pac. 569, a rehearing En Banc was called for, that the court might determine which rule should be adhered to.
So far as either rule affects situations arising subsequent to the time when ch. 95, Laws of 1915, p. 276, became effective, the question is unimportant, as that act makes all conditional sales contracts absolute as to subsequent creditors, whether with or without a lien upon the property, unless a memorandum of such sale is filed within ten days after the taking of possession by the vendee. The question is important, however, as to rights accruing between the announcement of the rule in the Malmo case'and the time when the act of 1915 became effective. While we are not in harmony as to which rule is the better, were the question a new and independent one, we are all of the opinion that, as the Malmo case announced a rule of property, and property rights have become fixed and determined thereunder, the doctrine of stare decisis demands it be followed, except as otherwise determined by the act of 1915. The majority of the Department which heard this case when first submitted had no intention of. overruling the Malmo case, but were of the opinion that the two cases could be distinguished upon the facts. We are satisfied this cannot be done.
*225It was suggested at the rehearing that appellant had, subsequent to the first hearing, filed its claim with the receiver and it cannot now be heard to urge its right to the property. The rights of the parties must be determined as of the time when the judgment appealed from was entered.
The judgment is reversed, and the cause remanded with instructions to the lower court to allow appellant’s claim against the property.